DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5 lines 6-13 (last two paragraphs), filed March 14, 2022 (see Remarks REM of 03/14/2022), with respect to claims 1, 2, and 10 have been fully considered and are persuasive.  The 102(a)(1) rejections of claims 1, 2, and 10 have been withdrawn. 

Election/Restrictions
Claims 1, 3-4, and 10-11 are allowable. Claims 5-9, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim (claim 1). Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the inventions of Species I-III, as set forth in the Office action mailed on September 8, 2021, is hereby withdrawn and claims 5-9 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1 and 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Takaoka (JP 2019006565 A) and Kajikawa (JP 2019/031340 A) are considered the closest prior art references to the claimed invention of independent claims 1, 3 and 11.

Claim 1 claims:
A crane comprising:

a main body;

a tower derrickably supported by the main body;

a jib derrickably supported by the tower;

an assist member that assists the jib to move along a ground; and

a determination unit that determines whether or not the jib is stopped when the tower is lowered in a lowering work state where the jib is assisted by the assist member,

wherein the determination unit determines that the jib is stopped, in a case where the jib is stopped by an obstacle when the tower is lowered in the lowering work state.

Neither Takaoka nor Kajikawa disclose nor would be obvious to the limitations of 1) “a determination unit that determines whether or not the jib is stopped when the tower is lowered in a lowering work state where the jib is assisted by the assist member”, and 2) “wherein the determination unit determines that the jib is stopped, in a case where the jib is stopped by an obstacle when the tower is lowered in the lowering work state”, in conjunction with remaining limitations of independent claim 1.

Claim 3 claims:
A crane comprising:

a main body;

a tower derrickably supported by the main body;

a jib derrickably supported by the tower;

an assist member that assists the jib to move along a ground;

a determination unit that determines whether or not the jib is stopped when the tower is lowered in a lowering work state where the jib is assisted by the assist member;

a winch that raises the tower by winding a rope and lowers the tower by unwinding the rope; and

a tension sensor that detects a rope tension applied to the rope,

wherein the lowering work state is a state where the jib is assisted by the assist member and the rope is unwound, and

wherein the determination unit determines that the jib is stopped, in a case where the rope tension falls below a threshold tension in the lowering work state.

Neither Takaoka nor Kajikawa disclose nor would be obvious to the limitations of 1) “a determination unit that determines whether or not the jib is stopped when the tower is lowered in a lowering work state where the jib is assisted by the assist member”, 2) “a tension sensor that detects a rope tension applied to the rope”, and 3) “wherein the determination unit determines that the jib is stopped, in a case where the rope tension falls below a threshold tension in the lowering work state”, in conjunction with remaining limitations of independent claim 3.

Claim 11 claims:
A crane comprising:

a main body;

a tower derrickably supported by the main body;

a jib derrickably supported by the tower;

an assist member that assists the jib to move along a ground;

a winch that raises the tower by winding a rope and lowers the tower by unwinding the rope; and

a determination unit that determines whether or not the jib is stopped when the tower is lowered and the rope is loosened in a lowering work state where the jib is assisted by the assist member.

Neither Takaoka nor Kajikawa disclose nor would be obvious to the limitations of 1) “a winch that raises the tower by winding a rope and lowers the tower by unwinding the rope”, and 2) “a determination unit that determines whether or not the jib is stopped when the tower is lowered and the rope is loosened in a lowering work state where the jib is assisted by the assist member”, in conjunction with remaining limitations of independent claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/